Citation Nr: 0025474	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a major depressive 
disorder and a cervical spine condition due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on verified active duty from February 1978 
to December 1993; however, the record indicates that he 
retired in December 1993 with over 21 years of active 
service.

This appeal arose from a November 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This denial was confirmed and continued 
by rating actions issued in October 1998 and November 1999.

According to the applicable regulations, an appellant has 90 
days from the date of mailing of the notification of 
certification of the appeal to the Board of Veterans' Appeals 
(Board) in which to submit additional evidence directly to 
the Board.  38 C.F.R. § 20.1304(a) (1999).  Any evidence 
submitted prior to the expiration of this 90 day period, must 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this right is 
waived by the appellant or by the representative.  38 C.F.R. 
§ 20.1304(c) (1999).

In the instant case, the veteran was sent a letter dated 
February 2, 2000 that informed him that his case was being 
certified to the Board.  Within the 90 day period to do so, 
he submitted additional evidence to the Board for review.  
However, there was no waiver of RO consideration of this 
evidence included.  Therefore, in order to ensure due 
process, this case must be referred to the RO so that this 
additional evidence may be considered.

In November 1999, the RO issued a rating action which 
continued the 50 percent evaluation assigned to the veteran's 
service-connected PTSD; this decision also granted service 
connection for a low back disorder, which was assigned a 20 
percent disability evaluation.  Another rating action issued 
in January 2000 denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  In May 2000, the veteran submitted 
correspondence to the RO, which was accompanied by additional 
evidence, disagreeing with the above issues.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), has been very clear that in these 
circumstances the Board must remand the case back to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should review all the evidence 
of record and issue a rating action 
concerning the claim for service 
connection for a major depressive 
disorder and a cervical spine condition 
due to an undiagnosed illness and, if 
that action remains adverse to the 
appellant, an appropriate supplemental 
statement of the case.  The appellant and 
his representative should then be given 
an opportunity to respond.

2.  The RO should issue a statement of 
the case concerning the issues of 
entitlement to increased evaluations for 
the service-connected PTSD and low back 
disorder and entitlement to a total 
rating based on individual 
unemployability due to service-connected 
disabilities.  He should then be given an 
appropriate time to perfect his appeal 
with the submission of a substantive 
appeal.  If, and only if, he files his 
substantive appeal in a timely manner, 
then these issues should also be 
certified to the Board for appellate 
review.  

The case should then be returned to the Board for further 
appellate consideration if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




